Exhibit 3.5 ARTICLES OF AMENDMENT TO THE ARTICLES OF INCORPORATION LIFE-LOC, INC. 04-22-91 911027956 Pursuant to the provisions of the Colorado Corporation Act, the undersigned corporation adopts the following Articles of Amendment to the Articles of Incorporation: FIRST:The name of the corporation is: LIFE-LOC, INC. SECOND: The following amendments were adopted by the shareholders on April 1, 1991, the number of shares voted being sufficient for approval and in the manner prescribed by the Colorado Corporation Act: I. Section 1, of ARTICLE VII of the Articles of Incorporation is hereby amended in its entirety to read as follows: The total number of shares of capital stock which this corporation shall have authority to issue is 20,000,000 shares, no par value per share, and shall be designated as common stock. II.
